UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6962


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN RAY JOHNSON, a/k/a Quick,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:96-cr-00157-H-8)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Ray Johnson, Appellant Pro Se.  Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven    Johnson      appeals    the    district      court’s      order

denying    his    18    U.S.C.    §    3582(c)(2)      (2006)    motion.      We    have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                         United

States    v.     Johnson,   No.       5:96-cr-00157-H-8         (E.D.N.C.    Feb.    27,

2009).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented       in   the    materials

before    the    court    and    argument      would    not     aid   the   decisional

process.

                                                                              AFFIRMED




                                           2